JONES, J.
This is a suit brought by Joseph Griffith, as marshal of the city of Newark, against the city of Newark to 'recover forty cents a day for compensation for keeping prisoners at the city prison. It is alleged that it is his duty, according to law, to take charge of the prisoners according to the ordinance passed in 1874; and that after his term commenced, beginning in 1895, the city passed an ordinance changing the fees from forty cents to twenty-five cents. He continued to make out his account during that term, and brings this suit for that term. He claims that the city had no right to change the compensation for keeping the prisoners, and that he is entitled to forty cents a day.
Section 1717, Rev. Stat., provides:
*522“The emoluments of an officer whose election or appointment is provided for íd this title, shall in no case be increased or diminished during the term for which he may be elected or appointed, nor shall any change in compensation affect any officer whose office is or may be created under authority of this title, during his term, unless the office is abolished.”
This petition is demurred to on behalf of the city on the ground, I suppose, that the ordinance allows twenty-five cents. It is claimed on the other side that the compensation cannot be reduced. , On behalf of the city it is claimed that the compensation for the care of prisoners is not an emolument, and, therefore is not affected by the statute.
Referring to rhe dictionary, an emolument is defined to be: Compensation, salary or perquisites of an office.
Section 1716, Rev. Stat., provides: “Officers of municipal corporations who are not prohibited from receiving compensation, or whose compensation is not provided for by law, shall receive such . fees or compensation for their services as (the) council may prescribe.”
Now it has prescribed that the marshal shall keep these prisoners. It prescribed, before his rerm of office commenced, that he shall have forty cents as compensation for services or fees. That certainly comes under the most limited definition of an emolument, which this statute says shall not be changed.
The demurrer is, therefore, overruled.